111 Huntington Ave., Boston, Massachusetts02199-7632 Phone 617-954-5000 September 2, 2015 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust IX (the “Trust”) (File Nos. 2-50409 and 811-2464) on behalf of MFS® Corporate Bond Fund (formerly, MFS® Bond Fund), MFS® Limited Maturity Fund, MFS® Municipal Limited Maturity Fund and MFS® Total Return Bond Fund (formerly, MFS Research Bond Fund) (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and the combined Statement of Additional Information for the Trust do not differ from those contained in Post-Effective Amendment No. 92 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on August 27, 2015. Please call the undersigned at (617) 954-4340 or Andrew Liakos at (617) 954-5924 with any questions you may have. Very truly yours, SUSAN A. PEREIRA Susan A. Pereira Vice President and Senior Counsel SAP/bjn enclosure #42368 V1
